Bre CaN

La ie ee ee

Cas

j 1:18-cv-12910-NLH-AMD Document 14 Filed 10/05/20 Page 1 of 3 PagelD: 134

1 Se “T-3-4-2.000
LDUSn Vi Mesasavre co o\ ————————

LIB -cy-lAGO- NLH-AMD

 

 

i ie ON appecdmne, +o twee “Wn: wok Ciceust Couss_of Appeals
| Prove. de dislkeier cour +s Septevalnes 420A Svel\ order

 

 

es VSSi a, ond terminal ima, way cose. (nor Ane Ai shied
Coucds asda tx. Penis, My case.) respectfully ceelinc.

=

Li tw. Dishere’d Cowr 5 tavchest Noy “re Move Bae heave _to- ti

 

Quarrel) cneh Sdeane_ova any KepraQlen0 1 Than \é You oe

 

 

 

 

 

 

 

 

70 | RECEILY EE D ne
It < OCT - § 2020 Brosh Busn OGOHs39Oy
| ee adl A 8 eel Boysidee shite pos
| ce — = — ; 4a43 Ry 47 BO ex F-l
| “_ herstueg. NS 08327

 

 

 

 

 

 

 

 

 
CM/ECP Litask-§- Ditigt Coupe for Mee Aiatiotot Nowetrrent 14 Filed bforeSrhald. peg d dem car SinAaispateh Pl38! 796996590596

1 of 1

Other Orders/Judgments

1:18-cv-12910-NLH-AMD BUSH
v. MANGROVE etal

PLO,PROSE-PR

US. District Court
District of New Jersey [LIVE]

Notice of Electronic Filing

The following transaction was entered on 10/1/2018 at 12:12 PM EDT and filed on 9/29/2018

 

Clise Name: BUSH v. MANGROVE et al
Case Number: 118-cv-12010 MEE ARAN
Filer:

Document Number: 3

Docket Text:

ORDER Directing Clerk to administratively terminate this case. ORDERED that if Plaintiff
wishes to re-open this action, he shall so notify the Court within 30 days after the date of
entry of this Order, etc. Signed by Judge Noel L. Hillman on 9/28/2018. (rss, n.m. and ifp
sent)

1:18-cv-12910-NLH-AMD Notice has been electronically mailed to:
1;18-ev-12910-NLH-AMD Notice has been sent by regular U.S. Mail:

FRANK BUSH
453925D

   

     

N . Boysidy shod arise
Waa’ AT YT RO Box Fl
het snare. WI 0943227

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_I[D=1046708974 [Date=10/1/2018] [FileNumber=11775239-
0] [59ed3 8fddd6bfbaafb4 bdbe459ef5 50194 lel 82e74142043ce8e094c6b 1 b5523c4
5d01cb79f9b5877498cb5d6db7b2561903c054c73c4f588cf40eb80621b7c5 ||

10/1/2018, 12:11 PN
Frank Waa,
B.5.P |

Ba4d WT WT

O Bow ¥-\

2S but, WS O432T

elDd

Case 1:18-cv-12910-NLH-AMD Document 14 Filed 10/05/20 Page 3 of 3 Pag

nme

 

ee,

SOUTHHEIEBSEN NMDBO8O -
1 OF DER2ROEY Sem GL

Check United Stetes Disdered Cour

Lue

cecoet NWS 08\0\

IAT

 
